Matter of Mack (2022 NY Slip Op 03304)





Matter of Mack


2022 NY Slip Op 03304


Decided on May 19, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 19, 2022

PM-103-22
[*1]In the Matter of Linda Mack, an Attorney. (Attorney Registration No. 2360220.)

Calendar Date:May 9, 2022

Before:Clark, J.P., Pritzker, Reynolds Fitzgerald, Colangelo and Fisher, JJ.

Linda Mack, Longboat Key, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Linda Mack was admitted to practice by this Court in 1990 and most recently listed a business address in Lawrenceville, New Jersey with the Office of Court Administration. Mack has applied to this Court for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, noting Mack's omission of certain required information in support of her application, and Mack has been heard in reply in an attempt to resolve the identified deficiencies.
Upon reading Mack's affidavit sworn to March 14, 2022 and filed March 21, 2022, as supplemented by Mack's May 5, 2022 reply correspondence, and upon reading the April 25, 2022 responsive correspondence by the Chief Attorney for AGC, and having determined that Mack is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Clark, J.P., Pritzker, Reynolds Fitzgerald, Colangelo and Fisher, JJ., concur.
ORDERED that Linda Mack's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Linda Mack's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Linda Mack is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Mack is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Linda Mack shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.